DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1 and 14 are allowable over the art of record.
The prior art taken alone or in combination failed to teach or suggest :
  	an external processor in communication with the at least one emission tracking device, the external processor being configured to:  determine “if the entity is not being monitored…” and “analyze at least one of the first primary emission data and first secondary emission data received at the first time to determine a first emission output value designated as an emission baseline, analyze at least one of the second primary emission data and the second secondary emission data received at the second time to determine a second emission output value, and determine an emission offset measurement corresponding to the at least one emission type based on the emission baseline and the second emission output value” as recited in independent claims 1 and 14.
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
 McConnell et al. (US Pub. No. 2009/0132176) disclose a system and method for managing the level of greenhouse gases as being a significant contributor to global warming. 

Dikeman (US Pub. No. 2008/0183523) discloses a system and method for facilitating the creation and transaction of carbon credits and trading based on the consideration of various aspects of the environmental quality of gas emissions.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

November 4, 2021